DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 Response to Arguments
The amended claims, filed 1/11/21, are addressed in the rejection below, which is based on the previously applied prior art of Freda et al. and Jain et al., and further in view of the cited references to Palanki et al. and Xu et al., where the rejection serves to address issues raised in Applicant’s arguments, filed 1/11/21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 12, 14, 20 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. U.S. Patent App. Pub. No. 2018/0092017 in view of Jain et al. U.S. Patent App. Pub. No. 2011/0287796, Palanki et al. U.S. Patent App. Pub. No. 2010/0167743 and Xu et al. U.S. Patent App. Pub. No. 2017/0332440.

Jain discloses that, for a discovery procedure, a quasi-omnidirectional (i.e. pseudo-omnidirectional) signal may be sent, but for subsequent data transmission, an optimal transmit direction which covers the best receive beam direction is employed (i.e. directional beam pair link) (¶ [0048]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a pseudo-omnidirectional beam to perform initial discovery, and to establish a link using a directional beam pair link, as suggested by Jain, in the method and apparatus of Freda, as initial discovery requires a wider area of coverage, and directional beam pair links may be subsequently used after completion of beam training to provide optimal transmission (see Jain, ¶ [0048]).

Palanki discloses that a discovery pilot may be a synchronization signal which is used for discovery a relay station (see ¶ [0025]), where the pilot is further indicated as comprising at least one synchronization signal, at least one reference signal, or a combination thereof (¶ [0076]), and where the reference signal may be sent on the uplink (¶ [0063]).  In addition, Xu discloses that a synchronization signal (i.e. PSS/SSS) may be associated with a cell-specific reference signal (CRS), and also that the PSS/SSS may be sent with a reference symbol (DMRS) time configuration (see ¶¶ [0076]-[0077]), and Xu is thus considered to teach transmitting a PSS/SSS encapsulated within a format of a reference signal.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a discovery signal comprising a synchronization signal and associated uplink reference signal, as suggested by Palanki, in the method/system of Freda and Jain, as it is a known method to provide indication to a relay station of the desire to connect with a base station out of range.  Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the teachings of including a synchronization signal in a format of an uplink reference signal, as suggested by Xu, in the method/apparatus of Freda, Jain and Palanki, in order to make efficient use of the resources and spectrum available.
Regarding claim 4, Freda further shows that the second signal (Response 908) is a unicast message between the eNB 924 and the relay UE 922 comprising a request to initiate beam training with the second UE to select the directional beam pair link and establish the relay link 
Regarding claim 12, Freda discloses that the system may be employed in a 5G NR system (¶ [0073]), and Jain discloses directional beamforming at high mmWave frequencies over 60 GHz (see ¶ [0035]).
Regarding claims 20 and 28, Freda discloses a method for wireless communication at a first user equipment (UE) 102/920 in a wireless communication network (see Figs. 1A-1B, 9), the first UE 102 including a wireless transceiver 120, a memory 130/132, and a processor 118 for carrying out a number of steps, which include broadcasting a first signal to enable a second UE to discover that the first UE is within a range of the first UE, as Freda discloses that a remote WTRU 920 sends a discovery message to find D2D WTRUs which may serve as a mobile relay (i.e. second UE – Mobile Relay WTRU922), establishing a relay link with the second UE (i.e. Link Establishment 910) upon occurrence of an external event, which may include an indication from an eNB that the relay UE is in a location deemed favorable for relay (step 806 – Fig. 8), and communicating with a base station via the relay link (see abstract).  Freda does not expressly disclose that the first signal from the UE is broadcast via at least one pseudo-omnidirectional beam, and the relay link is established using a directional beam pair link.
Jain discloses that, for a discovery procedure, a quasi-omnidirectional (i.e. pseudo-omnidirectional) signal may be sent, but for subsequent data transmission, an optimal transmit direction which covers the best receive beam direction is employed (i.e. directional beam pair link).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a pseudo-omnidirectional beam to perform initial discovery, and to establish a link using a directional beam pair link, as suggested by Jain, in the 
Freda also does not disclose that the first discovery signal comprises a primary synchronization signal waveform or a secondary synchronization signal waveform encapsulated within a format of an uplink reference signal.
Palanki discloses that a discovery pilot may be a synchronization signal which is used for discovery a relay station (see ¶ [0025]), where the pilot is further indicated as comprising at least one synchronization signal, at least one reference signal, or a combination thereof (¶ [0076]), and where the reference signal may be sent on the uplink (¶ [0063]).  In addition, Xu discloses that a synchronization signal (i.e. PSS/SSS) may be associated with a cell-specific reference signal (CRS), and also that the PSS/SSS may be sent with a reference symbol (DMRS) time configuration (see ¶¶ [0076]-[0077]), and Xu is thus considered to teach transmitting a PSS/SSS encapsulated within a format of a reference signal.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a discovery signal comprising a synchronization signal and associated uplink reference signal, as suggested by Palanki, in the method/system of Freda and Jain, as it is a known method to provide indication to a relay station of the desire to connect with a base station out of range.  Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the teachings of including a synchronization signal in a format of an uplink reference signal, as suggested by Xu, in the method/apparatus of Freda, Jain and Palanki, in order to make efficient use of the resources and spectrum available.

Regarding claim 27, the external event comprises initiation of assisted communication for the first link using the relay link (see ¶ [0112]).
Claims 2, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al. and Xu et al., as applied to claims 1 and 14 above, and further in view of Tenny et al. U.S. Patent App. Pub. No. 2018/0279202.
Regarding claims 2 and 15, in the proposed combination, Freda et al. disclose a method for wireless communication and user equipment as described above, but do not disclose determining a cell identifier associated with the second UE based on the first signal.
Tenny discloses a method for data relaying where a remote provides its UEID to a relay UE during solicitation/discovery (¶ [0066]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a cell identifier of a remote ID to a relay UE, as suggested by Tenny, in the method/apparatus of Freda et al., as it allows for subsequent correct routing of a packet to the desired network bearer (see Tenny, ¶ [0066]).
Regarding claims 3 and 16, in the proposed combination, Tenny further discloses conveying the cell ID of the second UE (UEID) to the base station to report a presence of the first UE within the range of the second UE (see step 317 – Fig. 3, ¶ [0069]), and storing the cell ID of the second UE as it is stored after reception in step 315 to convey the UEID to the access node in step 317.
Claims 5, 6, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al. and Xu et al., as applied to claims 4 and 14 above, Chai et al. U.S. Patent App. Pub. No. 2018/0213508, Kim et al. U.S. Patent App. Pub. No. 2020/0178292 and Chakraborty et al. U.S. Patent App. Pub. No. 2018/0278318.
Regarding claim 5, the proposed combination of Freda et al. disclose a method for wireless communication where a beam forming link is initiated as described above, but do not disclose receiving beam training information including reference signal resources, a timing offset and at least one beam pair link option to utilize for beam training.
Chai discloses a communication system where a UE serves as a relay to a remote UE, where the relay UE receives a message including a communication reference signal resources from an eNB which is responsible for controlling the D2D/relay communication of the relay UE and the remote UE (see ¶ [0311]).  In addition, Kim discloses that, as part of regulation of a relay and a remote UE by an eNB, a time offset value may also be provided (¶ [0132]), and Chakraborty further discloses provision of beam pairs and backup beam pairs for beam training (¶ [0040]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information by an eNB controlling D2D/relay communication between a relay UE and a remote UE, as suggested by Chai, where the information includes resource information as suggested by Chai, a timing offset as suggested by Kim, and at least one beam pair link option for training as suggested by Chakraborty, in the method of Freda et al., since the eNB can provide such information to control resource management of the communication system (see Chai, ¶ [0311]).
Regarding claim 6, in the proposed combination, as indicated by Chakraborty, the beam pair link options comprises a list of beam pair link options and the selected beam pair link is taken from the list of options based on an order of options in the list (see ¶ [0040]).

Chai discloses a communication system where a UE serves as a relay to a remote UE, where the relay UE receives a message including a communication reference signal resources from an eNB which is responsible for controlling the D2D/relay communication of the relay UE and the remote UE (see ¶ [0311]).  In addition, Kim discloses that, as part of regulation of a relay and a remote UE by an eNB, a time offset value may also be provided (¶ [0132]), and Chakraborty further discloses provision of beam pairs and backup beam pairs for beam training (¶ [0040]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information by an eNB controlling D2D/relay communication between a relay UE and a remote UE, as suggested by Chai, where the information includes resource information as suggested by Chai, a timing offset as suggested by Kim, and at least one beam pair link option for training as suggested by Chakraborty, in the apparatus of Freda et al., since the eNB can provide such information to control resource management of the communication system (see Chai, ¶ [0311]).

Regarding claim 21, the proposed combination Freda et al. disclose a method for wireless communication where a beam forming link is initiated as described above, but do not disclose performing beam training information with the second UE to select the directional beam pair link utilizing reference signal resources, a timing offset and at least one beam pair link option provided by the base station to select the directional beam pair link for the relay link.
Chai discloses a communication system where a UE serves as a relay to a remote UE, where the relay UE receives a message including a communication reference signal resources from an eNB which is responsible for controlling the D2D/relay communication of the relay UE and the remote UE (see ¶ [0311]).  In addition, Kim discloses that, as part of regulation of a relay and a remote UE by an eNB, a time offset value may also be provided (¶ [0132]), and Chakraborty further discloses provision of beam pairs and backup beam pairs for beam training (¶ [0040]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information by an eNB controlling D2D/relay communication between a relay UE and a remote UE, as suggested by Chai, where the information includes resource information as suggested by Chai, a timing offset as suggested by Kim, and at least one beam pair link option for training as suggested by Chakraborty, in the method of Freda et al., since the eNB can provide such information to control resource management of the communication system (see Chai, ¶ [0311]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al., Xu et al., Chai et al., Kim et al. and Chakraborty et al. as 5 above, and further in view of Liu et al. U.S. Patent App. Pub. No. 2019/0356368.
Regarding claims 7 and 8, Freda et al. disclose a method for wireless communication where a beam forming link is initiated, and Chai discloses signaling of communication reference signal resources, as described above, but the proposed combination does not disclose that reference signal resources comprise a set of common resources or UE-specific resources.
Liu discloses that for beamforming training, a numerology indication may be user specific or for a group of users (see ¶ [0074]), and use of common resources or UE-specific resources is well known in the art.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use reference signal resources that are either from a set of common resources or UE-specific resources, as suggested by Liu, in the method of Freda et al. as a matter of design consideration, as those are the two options available, and either one of them may be selected based on system resource availability and constraints.
Claims 9, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al. and Xu et al., as applied to claims 4 and 20 above, and further in view of Wei et al. U.S. Patent App. Pub. No. 2019/0215759.
Regarding claim 9, the proposed combination of Freda et al. disclose a method for wireless communication where a beam forming link is initiated after a signal is received via a pseudo-omnidirectional beam from a remote UE, as described above, but do not disclose initiating a random access procedure with the second UE in response to either receiving the unicast message or receiving the first signal to establish a random access link with the second UE over the at least one pseudo-omnidirectional beam.

Regarding claims 25 and 30, the proposed combination of Freda et al. disclose a method and apparatus for wireless communication where a beam forming link is initiated after a signal is sent to a UE via a pseudo-omnidirectional beam, as described above, but do not disclose receiving a random access message from the second UE to establish a random access link with the second UE over the at least one pseudo-omnidirectional beam.
Wei discloses a random access (RACH) procedure may be used to establish a relay link using D2D communication in response to a first random access message from a remote UE after discovery/solicitation (see ¶¶ [0030]-[0031], Fig. 6).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a random access procedure to establish a random access link with a remote UE, as suggested by Wei, in the method/apparatus of Freda et al., as a random access channel provides efficient use of shared resources.  Further, in the proposed combination, Jain discloses performing beam training to provide for directional communications (¶ [0037]), and in the proposed combination with Wei, it would be suggested that such beam training takes place over the established random access link in order to establish the relay link.
Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al. and Xu et al., as applied to claims 1 and 14 above, and further in view of Chai et al. and Wei et al.
Regarding claim 10, the proposed combination Freda et al. disclose a method for wireless communication where a beam forming link is initiated as described above, but do not disclose that the second signal comprises a broadcast message, and initiating a random access procedure with the second UE in response to receiving the broadcast message to establish a random access link with the second UE over the at least one pseudo-omnidirectional beam.
Chai discloses a communication system where a UE serves as a relay to a remote UE, where the relay UE receives a broadcast message (SIB) from a base station to select a communication resource from a resource pool (see Fig. 2b).  Further, Wei discloses a random access (RACH) procedure may be used to establish a relay link using D2D communication in response to a first random access message from a remote UE after discovery/solicitation (see ¶¶ [0030]-[0031], Fig. 6).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a broadcast message to convey information to a relay UE, as suggested by Chai, in the method of Freda et al., as it is a known way of providing control information from a base station to a UE.  It further would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a random access procedure to establish a random access link with a remote UE, as suggested by Wei, in the method of Freda et al., as a random access channel provides efficient use of shared resources.
Regarding claim 11, in the proposed combination, Jain discloses performing beam training to provide for directional communications (¶ [0037]), and in the proposed combination 
Regarding claim 19, the proposed combination Freda et al. disclose a user equipment establishing a relay link, as described above, but do not disclose that the second signal comprises a broadcast message, and initiating a random access procedure with the second UE in response to receiving the broadcast message to establish a random access link with the second UE over the at least one pseudo-omnidirectional beam.
Chai discloses a communication system where a UE serves as a relay to a remote UE, where the relay UE receives a broadcast message (SIB) from a base station to select a communication resource from a resource pool (see Fig. 2b).  Further, Wei discloses a random access (RACH) procedure may be used to establish a relay link using D2D communication in response to a first random access message from a remote UE after discovery/solicitation (see ¶¶ [0030]-[0031], Fig. 6).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a broadcast message to convey information to a relay UE, as suggested by Chai, in the apparatus of Freda et al., as it is a known way of providing control information from a base station to a UE.  It further would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a random access procedure to establish a random access link with a remote UE, as suggested by Wei, in the apparatus of Freda et al., as a random access channel provides efficient use of shared resources.  Further, in the proposed combination, Jain discloses performing beam training to provide for directional communications (¶ [0037]), and in the proposed combination with Wei, it would be suggested that such beam training takes place over the established random access link in order to establish the relay link.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. in view of Jain et al., Palanki et al. and Xu et al., as applied to claim 20 above, and further in view of Liu et al. and Crichton et al. U.S. Patent No. 6,330,459.
Regarding claims 23 and 24, Freda et al. disclose a method for wireless communication where a beam forming link is initiated, as described above, but do not disclose broadcasting the signal pseudo-randomly over a set of common resources or over a set of UE-specific resources.
Liu discloses that for channel access, a numerology indication may be user specific or for a group of users (see ¶ [0074]).  Employing common resources or UE-specific resources is well known in the art.  Further, it is well known to transmit signals pseudo-randomly via shared common resources in order to avoid usurping the channel and to provide diversity.  For instance, Crichton discloses that a shared random access channel may be accessed by mobile units employing differing pseudo-random delays, after which each mobile unit attempts to establish contact over the channel, with the pseudo-random delay providing a mechanism for resolving the mobile units by dispersing in time individual RACH access attempts, the shared channel including common shared resources (col. 1, ll. 50-67).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use reference signal resources that are either from a set of common resources or a set of UE-specific resources, as suggested by Liu and Crichton, in the method of Freda et al. as a matter of design consideration, as either option may be selected based on system resource availability and constraints.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/13/2021